Citation Nr: 0331681	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  01-08 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.


REPRESENTATION

Appellant represented by:	To Be Determined


ATTORNEY FOR THE BOARD


J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
January 1970.   

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision, 
which denied service connection for a right shoulder 
disability.  In December 2001, the Board remanded the case to 
the White River Junction, Vermont, Regional Office (RO) for 
additional development.

In a January 2003 decision, the Board denied service 
connection for the right shoulder disability.  Appellant 
subsequently appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  By an Order, 
the Court subsequently vacated the Board's decision and 
remanded the case to the Board for readjudication, 
incorporating by reference a Joint Motion for remand.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  This law redefines the obligations 
of VA with respect to the duty to assist, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a VA claim.  There have 
also been final regulations promulgated to implement the new 
law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).   This 
change in the law was generally considered to be applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).

The Board is awaiting an opinion from the VA Office of 
General Counsel as to the applicability of the VCAA, but 
assumes that the VCAA is applicable in the instant case, 
pending a definitive answer regarding the applicability of 
the Act.  See also Court Order in the instant case.

Parenthetically, in a December 2001 remand prior to the 
vacated January 2003 Board decision, the Board directed the 
RO to ensure adherence to the notification and development 
requirements articulated in the VCAA; to contact the veteran 
and/or his custodian and solicit relevant medical records 
from civilian providers; and, to have the veteran's right 
shoulder reexamined.   The RO accordingly sought any relevant 
medical records and sent the veteran's custodian notice of 
the impending readjudication, and in September 2002 a VA 
examination was conducted and medical opinion rendered at to 
the etiology of the right shoulder disability.

In the Court Order in question, the RO's January 2002 VCAA 
letter was determined to be deficient in not adequately 
notifying the veteran of what evidence is to be provided by 
him, and what evidence will be provided by the VA.  See 
Quartuccio v. Prinicipi, 161 Vet. App. 183 (2002).  

In a decision promulgated on 22 September 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
Federal Circuit invalidated a 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.A. § 5103(b)(1).  The Federal Circuit made a similar 
conclusion in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) in reviewing a 
related Board regulation, 38 C.F.R. § 19.9.    The Federal 
Circuit held that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCAA duty-to-notify is misleading and 
detrimental to claimants, whose claims are prematurely denied 
short of the statutory one-year period provided for response.   
In the instant case, the RO's letter imposed a 60-day 
deadline for new evidence, and advised the veteran that if 
additional evidence was not received by that date the VA 
would decide the claim based upon evidence then in the file.  
This 60-day deadline violates the principles articulated in 
the cases cited above.  Therefore, since this case is being 
remanded for other procedural development, the RO should 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

With respect to another procedural matter, prior to the 
January 2003 vacated Board decision, the veteran filed a 
request to the RO that he be considered competent to handle 
his own affairs.  The evidentiary record indicates that a 
July 1992 rating decision considered him incompetent as of 
that date, and there is nothing in the file to show that the 
competency matter was readjudicated after the veteran's 
request.  Thus, his spouse is listed as his custodian and is 
technically the appellant in this case.  Additionally, the 
veteran's appeal to the Court was filed by an attorney, but 
there is no letter of representation or power of attorney in 
the file to document that the veteran is still represented by 
counsel before the Board.  Therefore, as the case otherwise 
requires development, the RO should attempt to clarify both 
matters concerning representation.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.	The RO should contact the veteran and/or the 
individuals previously listed as his attorney 
and his legal custodian, and determine whether 
they are still representing him in that capacity 
in the instant case before the Board.  If the 
answer is in the affirmative as to the attorney, 
then any required power of attorney or other 
documentation of representation of such 
relationship should be filed and associated with 
the claims folder.  If the answer is in the 
negative, then this should also be recorded, and 
the veteran should be informed of his right to 
choose representation in this case.  The RO 
should also consider the competency issue.

2.	The RO must review the claims folder and ensure 
that all VCAA notice obligations have been 
satisfied in accordance with the recent decision 
in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and any 
other legal precedent.  See Quartuccio.  If it 
is indicated that there is additional evidence 
to be obtained, the parties responsible should 
undertake to obtain that evidence.

3.	The RO should review any additional evidence and 
readjudicate the issue of service connection for 
the right shoulder injury.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with the appropriate appellate procedures, including issuance 
of a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



